Citation Nr: 1211160	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-07 822	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military during World War II, from August 1942 to November 1945.  He died in March 2007.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2011, as support for her claim, the appellant-widow testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  At the outset of the hearing, the appellant-widow withdrew her appeal for dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  So that claim is no longer at issue.  38 C.F.R. § 20.204.

The Board held the record open for an additional 60 days following the hearing to allow the appellant-widow time to obtain and submit additional evidence in support of her claim for cause of death.  She has not submitted any additional evidence since her hearing, however, or requested more time.

The cause-of-death claim requires further development before being decided, however, so the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

While the Board sincerely regrets the delay that inevitably will result in deciding this appeal, the additional development of this claim is required by law and to ensure the claim receives every possible consideration.

When a Veteran dies from a service-connected disability, the Secretary shall pay DIC for such Veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  Id.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

It is recognized there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service- connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  In the same category, there would be included service-connected diseases or injuries of any evaluation (even 100 percent evaluations) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Id.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R.  § 3.303(d).

The determination as to whether the requirements of service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Here, the Veteran's death certificate lists cause of death as a myocardial infarction, i.e., a heart attack, due to or as a result of anemia and hypoxia (also noting that he was a Jehovah's witness and, therefore, had refused blood products), which in turn was due to or a result of a ruptured internal abdominal aortic aneurysm.  At the time of his death in March 2007, service connection had been established for posttraumatic stress disorder (PTSD), which had been rated as 70-percent disabling effectively since December 28, 2001.  Also on account of his PTSD, he had been receiving a total disability rating based on individual unemployability (TDIU) effectively since that same date.


The appellant-widow contends the Veteran's PTSD aggravated the conditions that caused his death, so contributed substantially or materially to his death, because the PTSD made him very confused, impatient, and resultantly affected his physical health, noting that he had lost a lot of weight by the time he died.  She also says he coughed rather constantly during the last several years of his life, and that VA had prescribed medications, etc.  Their daughter also attested to this during the October 2011 hearing before the Board.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination or obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).  The Board therefore believes a medical nexus opinion is needed to fairly decide this appeal and, indeed, this was the representative's request during the October 2011 hearing before the Board.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's PTSD caused or contributed substantially or materially to his death from myocardial infarction, due to or as a consequence of anemia and hypoxia, due to or as a consequence of a ruptured internal abdominal aortic aneurysm.

The claims file, including a complete copy of this remand, must be made available to and reviewed by the designated examiner for the pertinent medical and other history.

It is essential the examiner discuss the medical rationale underlying the opinion, if necessary citing to specific evidence in the file.

In the event the examiner cannot provide this opinion without resorting to mere speculation, then he or she must also provide some explanation as to why an opinion is not possible or feasible, such as there are multiple possible etiologies with none more prevalent than another, the limits of medical knowledge have been exhausted in this subject matter area, or the examiner needs the benefit of additional evidence, information or other procurable data, etc.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).


2.  Then readjudicate this cause-of-death claim in light of the additional evidence.  If this claim remains denied, send the appellant and her representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant-widow has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


